
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.1


Sabre Holdings


--------------------------------------------------------------------------------


DEFERRED COMPENSATION PLAN


--------------------------------------------------------------------------------


ARTICLE I
Purpose

        The purpose of the Sabre Holdings Deferred Compensation Plan ("the
Plan"), as amended as of May 16, 2003, of Sabre Inc. (the "Company") is to
provide a select group of key employees of the Company and designated
Subsidiaries on the United States payroll the opportunity to defer receipt of
base salary, cash bonuses and certain equity-based compensation to which they
may become entitled for the periods provided herein. This Plan shall be
considered an unfunded nonqualified deferred compensation "top hat" plan
maintained for "a select group of management or highly compensated employees,"
as that phrase is used in Title I of the Employee Retirement Income Security Act
of 1974, and shall be construed accordingly. The Plan is intended to replace and
supercede The SABRE Group Deferred Compensation Plan as amended April 29, 1998.


ARTICLE II
Definitions

        For purposes of this Plan, the following terms shall have the following
meanings:

        2.1   "Account" shall have the meaning set forth in Section 4.1.

        2.2   "Administrator" shall have the meaning set forth in Section 6.1.

        2.3   "Base Salary" shall mean a Participant's regular base salary for a
Plan Year (and shall exclude Incentive Awards or other incentive compensation)
payable by the Company to a Participant, but before reduction of base salary
deferred pursuant to this Plan or any other plan of the Company.

        2.4   "Beneficiary" shall mean the person or persons designated from
time to time in writing delivered to the Administrator by a Participant to
receive payments under this Plan after the death of such Participant or, in the
absence of any such designation or in the event that such designated person or
persons shall predecease such Participant, the Participant's estate. A
Participant shall designate a Beneficiary on his initial Deferral Election Form
and thereafter may change his Beneficiary designation by filing with the
Administrator an Election Change Form that may be obtained from the
Administrator.

        2.5   "Board of Directors" shall mean the Board of Directors of the
Company or a duly authorized committee thereof.

        2.6   "Cause" shall mean willful misconduct, violation of Company
policy, refusal to perform reasonably assigned duties or any other conduct that
the Administrator, in its sole discretion, determines is injurious to the
business or reputation of the Company.

        2.7   "Change in Control" shall have the meaning ascribed to that term
in the LTIP.

        2.8   "Committee" shall have the meaning set forth in Section 6.1.

        2.9   "Company" shall mean Sabre Inc., a Delaware corporation, or any
successor thereto, and those designated Subsidiaries whose employees participate
in this Plan.

        2.10 "Deferral Election" shall mean a Participant's election pursuant to
Section 3.1 to have a specified percentage or dollar amount of his Eligible Base
Salary or Incentive Award deferred pursuant to this Plan.

--------------------------------------------------------------------------------




        2.11 "Deferral Election Form" shall mean the form that a Participant
submits to the Administrator on which the Participant documents his Deferral
Election.

        2.12 "Deferral Period" shall mean the period of deferral of a
Participant's Deferred Compensation as provided in Section 3.2.

        2.13 "Deferred Amount" shall mean as of any date the sum of all of a
Participant's Deferred Compensation plus all gains or losses attributable
thereto as of such date as reflected in the Account of such Participant, as
provided herein.

        2.14 "Deferred Compensation" shall mean that portion of a Participant's
Eligible Base Salary or Incentive Award, the payment of which the Participant
has elected to defer under this Plan.

        2.15 "Discretionary Transaction" shall have the meaning set forth in
Rule 16b-3 promulgated under the Exchange Act.

        2.16 "Effective Date" shall mean October 14, 1997, the date as of which
the Plan was adopted by the Board of Directors.

        2.17 "Election Change Form" shall mean the form that a Participant
submits to the Administrator on which the Participant documents his election to
change his Pay-Out Schedule.

        2.18 "Election Date" shall mean the date by which a Participant must
make a Deferral Election pursuant to Sections 3.5 and 3.6.

        2.19 "Eligible Base Salary" shall mean for any Participant, the portion
of the Participant's Base Salary that exceeds the dollar limit in effect at the
time of Election Date under § 401(a)(17) of the Internal Revenue Code of 1986,
as amended (the "Code").

        2.20 "Eligible Employee" shall mean a select group of management and/or
highly compensated individuals employed by the Company or designated
Subsidiaries on or after the Effective Date and who are designated from time to
time by the Board of Directors to be eligible for participation in the Plan.

        2.21 "Exchange Act" means the Securities Exchange Act of 1934, as
amended.

        2.22 "Incentive Award" shall mean a payment, award or other benefit to
which a Participant may become entitled pursuant to any incentive, commission,
profit-sharing, bonus or other plan sponsored by the Company (including, but not
limited to awards made pursuant to the LTIP) and which the Administrator shall
from time to time determine is eligible for deferral pursuant to this Plan.

        2.23 "Insider" shall mean any Participant who is subject to Section 16
of the Exchange Act.

        2.24 "Investment Choices" shall mean the investment vehicles made
available by the Administrator from time to time in which Participants' Deferred
Compensation will be deemed to be invested pursuant to Section 4.2.

        2.25 "LTIP" shall mean the Sabre Holdings Corporation 1996 Long-Term
Incentive Plan, as amended from time to time.

        2.26 "Participant" shall mean any Eligible Employee who makes a Deferral
Election pursuant to Section 3.1.

        2.27 "Pay-Out Schedule" shall mean, with respect to a Participant's
Deferred Amount, the designated method of payment of such Deferred Amount
following the end of the Deferral Period, as selected by a Participant pursuant
to Section 3.1.

        2.28 "Plan" shall mean the Sabre Holdings Deferred Compensation Plan, as
amended as of May 16, 2003.

2

--------------------------------------------------------------------------------




        2.29 "Plan Year" shall mean from January 1, 2004 through December 31,
2004, and thereafter each January 1 through December 31 of the next succeeding
years.

        2.30 "Subsidiary" shall mean a corporation (other than Sabre Inc. or
Sabre Holdings Corporation) in an unbroken chain of corporations beginning with
Sabre Inc, or Sabre Holdings Corporation if each of the corporations (other than
the last corporation in the unbroken chain) owns stock possessing fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other corporations in the chain.

        2.31 "Substantial Hardship" shall mean an unanticipated emergency that
is caused by events outside of the control of the Participant (or in the event
of the Participant's death, his Beneficiary) that would result in severe
financial hardship to the Participant if early withdrawal were not permitted (or
in the event of the Participant's death, his Beneficiary), as determined in the
sole discretion of the Administrator.


ARTICLE III
Deferral of Awards

        3.1   Deferral Election. Each Eligible Employee may elect to have the
payment of a specified percentage or specified dollar amount of Eligible Base
Salary or Incentive Award deferred pursuant to this Plan; provided, however,
that the minimum amount of Deferred Compensation with respect to Eligible Base
Salary and each type of Incentive Award with respect to which a Deferral
Election may be made shall each be at least five thousand dollars ($5,000) for
any Plan Year. Each Deferral Election shall be made on a Deferral Election Form
to be provided by the Administrator and shall specify the dollar amount or
percentage of either Eligible Base Salary or Incentive Award to be deferred. The
Deferral Election Form shall also specify the Deferral Period, the Investment
Choices, if it is the Participant's initial Deferral Election Form, the Pay-Out
Schedule (in accordance with Section 3.3) and a Beneficiary designation.
Participants must make a separate Deferral Election on or before the applicable
Election Date as specified in Section 3.5 or Section 3.6 (i) for each Plan Year
in respect of Eligible Base Salary to be earned and (ii) for each Incentive
Award in the manner designated by the Administrator to be eligible for deferral.

        3.2   Deferral Period. The Deferral Period with respect to a
Participant's Deferred Compensation is the period which shall commence on the
date the Deferred Compensation would otherwise have been paid to the Participant
and shall end on the March 1 of the next calendar year following the earlier of
the date of the Participant's termination of employment with the Company for any
reason, or the fixed date elected by the Participant and set forth in his
Deferral Election Form. For the purposes of this Plan, it shall not be
considered a termination of employment when a Participant is: (i) granted a
military leave of absence by the Company; (ii) granted an approved personal
leave of absence by the Company, provided, however, that the Administrator may
from time to time determine that certain leaves of absence pursuant to this
Section 3.2(ii) constitute a termination of employment for purposes of this
Plan; (iii) on short-term disability leave; (iv) transferred to any other
subsidiary of the Company; or (v) determined by the Administrator to not have
been terminated.

        3.3   Pay-Out Schedule. Each of the Deferral Elections made by a
Participant shall specify a Pay-Out Schedule with respect to such Participant's
Deferred Compensation, which shall be either: (i) a lump-sum pay-out or (ii) a
pay-out in annual installments (not in excess of ten), which payments shall
commence as soon as administratively possible after March 1 of the next calendar
year following the date specified by the Participant in the Pay-Out Schedule or
as soon as administratively possible after March 1 of the next calendar year
following the Participant's termination of employment, whichever event occurs
earlier; provided that the amount of each installment payable pursuant to
clause (ii) shall equal the balance of the Participant's Account at the close of
business at the end of February occurring immediately prior to the payment of
the installment divided by the number of installments remaining to

3

--------------------------------------------------------------------------------




be paid. If a Pay-Out Schedule is not chosen by a Participant, he shall be
deemed to have elected a lump-sum pay-out. There may be different Pay-Out
Schedules elected depending on the reason for the Participant's termination of
employment. Each Participant may elect to change his Pay-Out Schedule by
completing an Election Change Form that will be available from the Administrator
and submitting it to the Administrator or his designated representative;
provided, however, such change of Pay-Out Schedule shall be effective only if
such completed Election Change Form is submitted by the Participant at least one
year prior to the date of the previously elected date of payment. However, a
change of a Pay-Out Schedule with respect to any Deferral Election can be made
by the Participant only twice after the initial specification of the applicable
Pay-Out Schedule. Notwithstanding the foregoing provisions of this Section 3.3
and the payment schedule set forth in any Pay-Out Schedule, no payment to an
Insider with respect to the portion of his Account attributable to an Investment
Choice relating to or based upon any equity security (within the meaning of
Rule 16b-3 promulgated under the Exchange Act) of the Company shall be made
sooner than six months after (i) if the payment would not constitute a
Discretionary Transaction, the date of an acquisition of equity securities of
the Company by such Participant which is not exempt pursuant to Section 16(b) of
the Exchange Act and the rules promulgated thereunder, or (ii) if the payment
would constitute a Discretionary Transaction, the date of an acquisition of
equity securities of the Company which is a Discretionary Transaction.

        3.4   Irrevocability. A Deferral Election, once made, shall be
irrevocable; provided, however, that (i) upon a Participant's Substantial
Hardship, the Participant may elect to cease any further deferrals pursuant to
any Deferral Election with respect to which there are any amounts remaining to
be deferred; and (ii) in the event of a Participant's termination of employment
for any reason, no further deferrals will be made pursuant to this Plan. Amounts
deferred pursuant to a Deferral Election prior to a Participant's election
pursuant to clause (i) above or prior to his termination of employment will
continue to be governed by the terms of this Plan.

        3.5   Eligible Base Salary Election Date. A Deferral Election in respect
of Eligible Base Salary must be made during the applicable enrollment period.
The applicable enrollment period is determined by the Administrator and may
change as deemed necessary by the Administrator. In the case of an employee who
becomes an Eligible Employee for the first time, the Election Date shall be no
later than thirty (30) days after such employee receives notice that he has
become an Eligible Employee, and any Deferral Election in respect of a that Plan
Year shall apply only to Eligible Base Salary to be earned by the Participant
after the Election Date and before January 1 of the next succeeding Plan Year.

        3.6   Incentive Award Election Date. For a Deferral Election in respect
of an Incentive Award, the Election Date shall be: (i) in the event that the
Incentive Award is based upon a performance period of no longer than one Plan
Year, made during the applicable enrollment period as determined by the
Administrator; (ii) in the event that an Incentive Award is based upon a
performance period that exceeds one Plan Year, made no later than the enrollment
period immediately preceding the last Plan Year of the performance period; or
(iii) such other dates as the Administrator may from time to time determine; and
provided, further, that in the case of an employee who becomes an Eligible
Employee for the first time subsequent to the dates specified in clause (i) or
(ii), the Election Date in respect of an Incentive Award shall be the date
thirty (30) days after such employee receives notice that he has become an
Eligible Employee but only if such date is not within twelve months of the
expiration of the relevant performance period.


ARTICLE IV
Treatment of Deferred Amounts

        4.1   Memorandum Account. The Company shall establish on its books a
memorandum account (the "Account") for each Participant who has Deferred
Compensation under this Plan. As promptly as practicable (but in no event more
than thirty (30) days) following the date on which any Deferred

4

--------------------------------------------------------------------------------



Compensation would otherwise be payable to a Participant, the amount of such
Deferred Compensation shall be reflected in such Participant's Account.

        4.2   Investment of Deferred Compensation. A Participant's Deferred
Compensation shall be deemed to be invested among the Investment Choices as
selected by the Participant at the time a Deferral Election is made.
Participants' Accounts shall be adjusted daily to reflect the performance of the
Investment Choices of each Participant, so that, to the greatest extent
practicable, the value of a Participant's Account shall be determined as if the
Deferred Amount were actually invested among the Investment Choices as directed
by such Participant. Notwithstanding the foregoing, on December 31 of any
calendar year during the term of the Plan, the portion of a Participant's
Account scheduled to be paid after March 1 of the next calendar year, shall no
longer be deemed invested among the Investment Choices; provided, however, that
the portion of a Participant's Account to be paid after March 1 of the next
calendar year will increase from December 31 to March 1 using an interest rate
as determined by the Administrator. Any payment scheduled to be made under the
Plan shall reduce the amounts allocated among the Investment Choices on a pro
rata basis. Participants may, on a monthly basis or such other period as
determined by the Administrator, by Plan Year, elect to change the manner in
which their Accounts are deemed invested among the Investment Choices as to then
existing Deferred Amounts by completing the Election Change Form and submitting
it to the Administrator or his designated representative. Any such change will
become effective as soon as practicable after the Election Change Form is
received by the Administrator or his designated representative.

        4.3   Assets. Except as set forth in Section 7.2, the Plan and the
crediting of Accounts hereunder shall not constitute a trust and shall be merely
for the purpose of recording an unfunded, unsecured contractual obligation of
the Company. A Participant shall have no rights against the Company under this
Plan other than as an unsecured creditor. In order to satisfy its obligations
hereunder, the Company may, but is not required to, make, or cause the trustee
of the trust referred to in Article VII to make, actual investments in the
Investment Choices.

        4.4   Reports. Until the entire Deferred Amount in a Participant's
Account shall have been paid in full, the Company will furnish to the
Participant a report, at least annually, setting forth transactions in and the
status of such Account.


ARTICLE V
Payment of Deferred Amounts

        5.1   Form of Payment. All payments of Deferred Amounts under this Plan
shall be made in cash.

        5.2   Payment of Deferred Amount. Except as provided in Section 5.3 or
5.4, the Deferred Amount in a Participant's Account attributable to any Deferral
Election shall be paid or commence to be paid to such Participant only in
accordance with the applicable Pay-Out Schedule.

        5.3   Acceleration of Payments in the Event of Substantial Hardship.
Notwithstanding any other provision of this Plan to the contrary, upon a
Participant's Substantial Hardship (or in the event of a Participant's death,
his Beneficiary's Substantial Hardship), and with the consent of the
Administrator, a Participant (or in the event of the Participant's death, his
Beneficiary) may withdraw such portion of his Deferred Amount without a penalty
charge as the Administrator determines is necessary to satisfy the Participant's
financial emergency (or in the event of the Participant's death, his
Beneficiary's financial emergency).

        5.4   Immediate Payment of Deferred Compensation. Notwithstanding
anything in the Plan to the contrary, a Participant may, upon 30 days' prior
written notice to the Administrator, elect to receive all or a portion of the
Deferred Amount in his Account, in which case the Administrator shall promptly
after such 30-day period pay to such Participant 90% of the Deferred Amount so
elected, and the remaining 10% thereof shall be canceled and the Company shall
have no further obligation with

5

--------------------------------------------------------------------------------




respect thereto. If the Participant elects an immediate pay-out pursuant to this
Section 5.4, the Participant may not participate in this Plan for a period of
two years thereafter. The Participant is not eligible to participate in this
Plan again if the Participant elects a withdrawal pursuant to this Section 5.4
more than once.


ARTICLE VI
Administration

        6.1   Plan Administrator. From time to time a committee (the
"Committee") will be appointed by the Board of Directors to be the administrator
of the Plan (the "Administrator"). If the Board of Directors does not name the
Committee, the executives in charge of the finance, human resources, and the
legal departments of the Company or their designees are the Administrator of
this Plan and shall have all of the powers and duties of the Committee. The
Administrator may designate one or more individuals, committees or other
entities to carry out any of its responsibilities under this Plan. The members
of the Committee may be removed by the Board of Directors, with or without
cause, and the Board of Directors shall have the power to fill any vacancy that
may occur.

        6.2   General Powers and Responsibilities of the Administrator. The
Administrator shall have full authority to construe and interpret the terms and
provisions of this Plan, to adopt, alter and repeal such administrative rules,
guidelines and practices governing this Plan and perform all acts, including the
delegation of its administrative responsibilities, as it shall, from time to
time, deem advisable, and to otherwise supervise the administration of this
Plan. The Administrator may correct any defect, supply any omission or reconcile
any inconsistency in this Plan, or in any election hereunder, in the manner and
to the extent it shall deem necessary to carry this Plan into effect. Any
decision, interpretation or other action made or taken in good faith by or at
the direction of the Administrator in connection with this Plan shall be within
the absolute discretion of the Administrator and shall be final, binding and
conclusive on the Company and all employees and Participants and their
respective Beneficiaries, heirs, executors, administrators, successors and
assigns. With the prior written consent of the Administrator, which may be given
in his sole discretion, a Participant may increase his Account by the amount of
his account balance in the American Airlines, Inc. Executive Deferral Program,
which amount shall thereafter be deemed to be invested pursuant to Section 4.2
of this Plan. A Participant who is also the Administrator, a member of a
committee that is the Administrator or a person to whom the Administrator has
delegated responsibility pursuant to this Section 6.2 shall not participate in
any decision involving a request made by him or relating in any way to his
rights, duties, and obligations as a Participant (unless such decision relates
to all Participants generally and in a similar manner).

        6.3   Liability. No member of the Board of Directors of the Company, nor
the Administrator nor an employee or agent of any Company or any of its
subsidiaries, shall be liable for any act or action hereunder, whether of
omission or commission, by any other member or employee or by any agent to whom
duties in connection with the administration of this Plan have been delegated,
or, except in circumstances involving his bad faith, gross negligence or fraud,
for anything done or omitted to be done by himself. The Company or the
Administrator may consult with legal counsel, who may be counsel for the Company
or other counsel, with respect to its or his obligations or duties hereunder, or
with respect to any action or proceeding or any question of law, and shall not
be liable with respect to any action taken or omitted by it in good faith
pursuant to the advice of such counsel.

        6.4   Indemnification of Employees. The Company hereby indemnifies the
Administrator and each employee to whom responsibilities are delegated under
this Plan against any and all liabilities and expenses, including attorney's
fees, actually and reasonably incurred by them in connection with any
threatened, pending or completed legal action or judicial or administrative
proceeding to which they may be a party, or may be threatened to be made a
party, by reason of membership on such committee or due to a delegation of
responsibilities, except with regard to any matters as to which they shall be
adjudged in such action to have acted in bad faith and in a manner which they
believed not to be in or

6

--------------------------------------------------------------------------------




opposed to the best interests of the Plan and, with respect to any criminal
action, suit or proceeding, had reasonable cause to believe their conduct was
unlawful. In addition, the Company may provide appropriate insurance coverage
for any employee or member of any committee appointed by the Administrator or
each such other individual indemnified pursuant to this Section 6.4 who is not
otherwise appropriately insured.


ARTICLE VII
Funding

        7.1   Funding. Benefits hereunder shall constitute an unfunded general
obligation of the Company, but the Company may create reserves, funds and/or
provide for amounts to be held in trust on the Company's behalf, whether or not
in connection with, in anticipation of, or following, an actual or anticipated
change in control of the Company. Payment of benefits may be made by the
Company, such a trust, or through a service or benefit provider to the Company
or such a trust. Any trust that may be established pursuant to this Section 7.1
shall be trusteed by a banking or trust institution with recognized experience
in serving as such a trustee, pursuant to documentation recommended by outside
counsel to the Company, and funded so as to enable the trust to pay the benefits
contemplated under this Plan, as determined by an independent compensation
consultant selected by the Board of Directors.

        7.2   Springing Rabbi Trust Upon Change in Control. Simultaneously with
and following the occurrence of a Change in Control, the Company shall fully
fund the benefits provided in this Plan in a so-called "Rabbi Trust" by
contributing to the trust cash in an amount such that the amount of cash in the
trust at any time shall as closely as possible equal the then aggregate amount
of all of the Accounts. The trust so established shall be (i) with a nationally
recognized banking institution with experience in serving as trustee for such
matters, (ii) pursuant to such documentation as recommended by outside counsel
to the Company, and (iii) funded so as to enable the trust to pay the benefits
contemplated under this Plan as may be determined by the Company's independent
financial consultant.

        7.3   Creditor Status. A Participant or Beneficiary shall be a general
creditor of the Company with respect to the payment of any benefit under this
Plan, unless such benefits are provided under a contract of insurance or an
annuity contract that has been delivered to the Participant, in which case the
Participant or the Beneficiary shall look to the insurance carrier or annuity
provider for payment, and not to the Company. The Company's obligation for such
benefit shall be discharged by the purchase and delivery of such annuity or
insurance contract.


ARTICLE VIII
Miscellaneous

        8.1   Participants' Rights. A Participant, at all times, shall have an
immediate one hundred percent (100%) vested interest in his Account.

        8.2   Amendment or Termination. Notwithstanding any other provision of
this Plan, the Company by action of the Board of Directors or its designated
representative, or the Administrator may at any time, and from time to time,
amend, in whole or in part, any or all of the provisions of this Plan, or
suspend or terminate it entirely; provided, however, that any such amendment,
suspension or termination may not, without a Participant's consent, adversely
affect any Deferred Amount credited to his Account prior to such amendment,
suspension or termination. The proviso in the preceding sentence shall not be
construed to prohibit the Company from changing or eliminating any or all of the
then available Investment Choices, provided that if all Investment Choices are
eliminated, any remaining Deferred Amounts shall be credited with at least a
reasonable rate of interest as determined by the Administrator from time to
time. Notwithstanding the foregoing, upon any termination of this Plan, the

7

--------------------------------------------------------------------------------



Company may in its sole discretion accelerate the payment of all Deferred
Amounts credited as of the date of termination of this Plan. This Plan shall
remain in effect until terminated pursuant to this Section 8.2.

        8.3   Withholding. To the extent required by the laws in effect when
compensation is deferred and when amounts are distributed from a Participant's
Account, the Company shall withhold from Participants' compensation, or from
amounts payable hereunder, any federal, state or local taxes required by law to
be withheld.

        8.4   No Obligation. Neither this Plan nor any elections hereunder shall
create any obligation on the Company to continue any existing incentive
compensation plans or policies or to establish or continue any other programs,
plans or policies of any kind. Neither this Plan nor any election made pursuant
to this Plan shall give any Participant or other employee the right to receive
benefits not specifically provided for by the Plan, nor any right with respect
to continuance of employment by the Company, nor shall there be a limitation in
any way on the right of the Company to terminate an employee's employment at any
time.

        8.5   No Assignment. Except by will or the laws of descent and
distribution, no right or interest in any Account or Deferred Amount under this
Plan may be assigned, transferred, pledged or hypothecated, and no right or
interest of any Participant in any Account hereunder or to any Deferred Amount
shall be subject to any lien, pledge, encumbrance, charge, garnishment,
execution, alienation, obligation or liability of such Participant, whether
voluntary or involuntary, including, but not limited to, any liability that is
for alimony or other payments for the support of a spouse or former spouse, or
for any other relative of a Participant.

        8.6   Facility of Payment. Any amounts payable hereunder to any person
who is under legal disability or who, in the judgment of the Administrator, is
unable to manage his financial affairs, may be paid to the legal representative
of such person or may be applied for the benefit of such person in any manner
that the Company may select. Any such payment shall be deemed to be payment for
such person's Account, and shall be a complete discharge of all liability of the
Company with respect to the amount so paid.

        8.7   Applicable Law. This Plan and the obligations of the Company
hereunder shall be subject to all applicable federal and state laws, rules and
regulations and to such approvals by any governmental or regulatory agency as
may from time to time be required.

        8.8   Governing Law. This Plan and actions taken in connection herewith
shall be governed and construed in accordance with the laws of the State of
Texas (regardless of the law that might otherwise govern under applicable Texas
principles of conflict of laws). Any provision of this Plan prohibited by the
law of any jurisdiction shall, as to such jurisdiction, be ineffective to the
extent of such prohibition without invalidating the remaining provisions hereof.

        8.9   Construction. Wherever any words are used in this Plan in the
masculine gender they shall be construed as though they were also used in the
feminine gender in all cases where they would so apply, and wherever any words
are used herein in the singular form they shall be construed as though they were
also used in the plural form in all cases where they would so apply. The titles
to sections of this Plan are intended solely as a convenience and shall not be
used as an aid in construction of any provisions thereof.

8

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



Sabre Holdings
DEFERRED COMPENSATION PLAN
ARTICLE I Purpose
ARTICLE II Definitions
ARTICLE III Deferral of Awards
ARTICLE IV Treatment of Deferred Amounts
ARTICLE V Payment of Deferred Amounts
ARTICLE VI Administration
ARTICLE VII Funding
ARTICLE VIII Miscellaneous
